TANNER, P. J.
Upon consideration of the report of the medical expert appointed by the Court and of the conversation with said expert in further explanation of said report, we are of the opinion that the petitioner has not been since his accident, and is not now in a condition to do any of the work connected with his former employment, even to the ex- , tent of the lighter work attempted by him after his injury.
We are therefore of the opinion that the employers must pay full compensation unless, possibly, they can furnish him with light work of such a character as would he approved by medical experts and not injurious to his present condition.